Exhibit 10.18(C)

LICENSE AGREEMENT

This License Agreement (the “License Agreement”) is entered into and effective
as of December 4, 2009 (“Effective Date”) by and between Yahoo! Inc., a Delaware
corporation (“Yahoo!”), and Microsoft Corporation, a Washington corporation
(“Microsoft”). Yahoo! and Microsoft are sometimes referred to in this License
Agreement individually as a “party” and collectively as the “parties.”

A. Yahoo! and Microsoft have entered into that certain Letter Agreement dated
July 29, 2009 (the “Letter Agreement”), pursuant to which the parties have
agreed to enter into this License Agreement as well as that certain Search and
Advertising Services and Sales Agreement of even date herewith (the “Search
Agreement”).

B. Pursuant to the terms and conditions of this License Agreement, (i) Yahoo!
wishes to grant to Microsoft, and Microsoft wishes to receive, a license to
certain of Yahoo!’s search and advertising assets, and (ii) the parties wish to
grant and receive certain other licenses (or options with respect to licenses),
in each case as further described herein.

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

Section 1

DEFINITIONS

1.1 “Adjusted Fair Market Value” has the meaning set forth in Section 2.3(a).

1.2 “Affiliate” has the meaning set forth in the Search Agreement.

1.3 “Authorized Affiliates” means (a) with respect to Microsoft, Microsoft’s
Subsidiaries, and (b) with respect to Yahoo!, Yahoo!’s Subsidiaries and Yahoo!
joint ventures that receive services from Microsoft under the Search Agreement.
Neither this definition of “Authorized Affiliates” or the reference in this
definition to joint ventures nor any other provision in this License Agreement
(or either party’s conduct in connection with the License Agreement) is intended
or will be deemed to have any bearing on [*].

1.4 “Algorithmic Search Services” has the meaning set forth in the Search
Agreement.

1.5 [*].

1.6 “Business Day” has the meaning set forth in the Search Agreement.

1.7 “Commencement Date” has the meaning set forth in the Search Agreement.

1.8 “Contextual Advertising Services” has the meaning set forth in the Search
Agreement.

1.9 “Control” (including “Controlled” and “common Control”) means, with respect
to an entity, the ownership, directly or indirectly through or with one or more
intermediaries, of more than fifty percent (50%) of (a) the outstanding shares
of the entity representing the right to vote for members of its board of
directors or other managing officers, or (b) for an entity that does not have
such outstanding shares, the ownership interest of the entity representing the
right to make decisions for the entity.

1.10 “Copyleft Software” means Open Source Software that is distributed under a
license (such as the GNU General Public License (“GPL”), LGPL, Affero GPL,
Mozilla Public License and Common Public License) providing that the licensee
may further distribute or use such Open Source

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-1-



--------------------------------------------------------------------------------

Software or derivative works thereof only if (a) such licensee distributes, or
offers to provide access to, the source code for such Open Source Software or
such derivative works of such Open Source Software (collectively or
individually, “Affected Software”) to any further licensees or other recipients
of such Affected Software, (b) such further licensees or other recipients have
the right (without payment of royalties or other monetary consideration) to
prepare derivative works of and further distribute such Affected Software, and
(c) such further licensees are required to be subject to the same license that
is applicable to such Affected Software.

1.11 “Defensive Termination” has the meaning set forth in Section 2.6.

1.12 [*].

1.13 [*].

1.14 “Expanded Field of Use” means [*].

1.15 “Exploit” has the meaning set forth in Section 2.1(a).

1.16 “Field of Use” means [*].

1.17 “FMV Dispute” has the meaning set forth in Section 2.3(c).

1.18 “Governmental Authority” has the meaning set forth in the Search Agreement.

1.19 “Income Tax” has the meaning set forth in the Search Agreement.

1.20 “Laws” has the meaning set forth in the Search Agreement.

1.21 “License Price” has the meaning set forth in Section 2.3(a).

1.22 “License-Related Terms” means Section 2.1(b) (only with respect to the
Technology License), Section 2.1(d) (only with respect to the Technology
License), Section 2.5, Section 2.6 (only with respect to the Optional Patent
License and the Limited Technology Patent License), Section 2.9, Section 8.2,
Section 8.3, Section 8.13 and Section 8.14.

1.23 “Limited Patent Cross Licenses” has the meaning set forth in
Section 2.2(c).

1.24 “Limited Technology Patent License” has the meaning set forth in
Section 2.4.

1.25 “Microsoft Patents” means all Patents that, at any time during the Term,
are owned or otherwise licensable by Microsoft or its Subsidiaries. If an entity
ceases to be a Microsoft Subsidiary during the Term, Patents owned or licensable
by such entity when it was a Subsidiary shall remain Microsoft Patents.
Notwithstanding the foregoing, Microsoft Patents shall include Sublicensable
Third Party Patents only to the extent set forth in Section 2.11.

1.26 “MS Licensed Non-Patent IPR” means the copyrights and trade secrets
embodied in and specific to the MS Technology to the extent owned or otherwise
licensable by Microsoft or its Subsidiaries.

1.27 “MS Technology” means any software, documentation, specifications and other
technology, if any, that Microsoft provides to Yahoo! under this License
Agreement or the Search Agreement. For the avoidance of doubt, MS Technology
does not include any software, documentation, specifications or other technology
to the extent such technology is licensed or otherwise provided to Yahoo!
(a) under any separate agreement and (b) not under this License Agreement or the
Search Agreement.

1.28 “MS Technology License” has the meaning set forth in Section 2.1(c).

1.29 “New Non-Wholly Owned Subsidiary” means, with respect to each party, an
entity that (a) becomes a Subsidiary of such party after the Effective Date,
(b) is not wholly owned by such

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-2-



--------------------------------------------------------------------------------

party, (c) the party does not have the right to grant patent licenses on behalf
of such entity, (d) was not created or acquired for the primary purpose of
avoiding the obligation to grant licenses under this License Agreement, and
(e) was not formed as a patent holding company for patents of such party.

1.30 “Open Source Software” means software (including software developed by or
for a party) that is distributed under an open source license (such as the GNU
General Public License or other licenses approved as of the Effective Date by
the Open Source Initiative as meeting its Open Source Definition
(www.opensource.org/licenses)) that imposes obligations or restrictions on the
use or distribution of such software.

1.31 “Optional Patent License” has the meaning set forth in Section 2.3.

1.32 “Paid Listings” has the meaning set forth in the Search Agreement.

1.33 “Paid Search Services” has the meaning set forth in the Search Agreement.

1.34 “Patents” means any and all existing and future patents and patent
applications anywhere in the world.

1.35 “Personal Computer” has the meaning set forth in the Search Agreement.

1.36 “Search Business” means Yahoo!’s business of providing Algorithmic Search
Services, Paid Search Services and Contextual Advertising Services.

1.37 “Sublicensable Third Party Patents” means any Patent which is [*].

1.38 “Subsidiary” means, with respect to a party, any corporation, limited
liability company, or other entity which is Controlled by such party; provided,
however, a Subsidiary shall not include a New Non-Wholly Owned Subsidiary. An
entity shall be deemed a Subsidiary only so long as such Control continues to
exist.

1.39 “Tax” has the meaning set forth in the Search Agreement.

1.40 “Technology” means the MS Technology or the Yahoo! Technology.

1.41 “Term” means the term of the Search Agreement as set forth therein.

1.42 “Termination Date” has the meaning set forth in the Letter Agreement.

1.43 “Third Party Technology” means any software, documentation, specifications
and other technology owned or controlled by a party other than Yahoo! and
Microsoft and their Authorized Affiliates.

1.44 “Transaction Taxes” has the meaning set forth in the Search Agreement.

1.45 “Yahoo! Excluded Services” has the meaning set forth in the Search
Agreement.

1.46 “Yahoo! Licensed Non-Patent IPR” means the copyrights and trade secrets
embodied in and specific to the Yahoo! Technology to the extent owned or
otherwise licensable by Yahoo! or its Subsidiaries.

1.47 “Yahoo! Patents” means all Patents that, at any time during the Term, are
owned or otherwise licensable by Yahoo! or its Subsidiaries. If an entity ceases
to be a Yahoo! Subsidiary during the Term, Patents owned or licensable by such
entity when it was a Subsidiary shall remain Yahoo! Patents. Notwithstanding the
foregoing, Yahoo! Patents shall include Sublicensable Third Party Patents only
to the extent set forth in Section 2.11.

1.48 “Yahoo! Technology” means the software, documentation, specifications and
other technology listed in Exhibit A to the extent owned or licensable by Yahoo!
or its Subsidiaries.

1.49 “Yahoo! Technology License” has the meaning set forth in Section 2.1(a).

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-3-



--------------------------------------------------------------------------------

Section 2

LICENSES

2.1 Technology Licenses

(a) License to Microsoft. Subject to the License-Related Terms, Yahoo! hereby
grants to Microsoft, effective as of the Commencement Date, a worldwide,
non-sublicensable (except as set forth in Section 2.5), license under the Yahoo!
Licensed Non-Patent IPR to reproduce, modify, display, create derivative works
of, use and otherwise exploit (“Exploit”) the Yahoo! Technology and such
derivative works in connection with providing services in the Field of Use and
any Expanded Field of Use (the “Yahoo! Technology License”). The Yahoo!
Technology License shall survive any expiration or termination of the Term.

(b) Scope of Exclusivity. The Yahoo! Technology License with respect to the
Yahoo! Technology is exclusive (even as to Yahoo!) for Algorithmic Search
Services and Paid Search Services which are specifically designed for use and
consumption by Personal Computers in the Field of Use during the Term as
follows: The scope of exclusivity of the Yahoo! Technology License for the
Yahoo! Technology is co-extensive with, but in no case broader than, the scope
of the commercial activities for Algorithmic Search Services and Paid Search
Services for Personal Computers in the Field of Use that Yahoo! is expressly
prohibited by the Search Agreement from performing (but only if and to the
extent Yahoo! is so prohibited), provided that prohibitions added to the Search
Agreement after the Effective Date (including any prohibitions resulting from
Yahoo!’s election after the Effective Date to receive services from Microsoft on
an exclusive basis) shall not broaden the exclusivity of the Technology License.
In any event, the Yahoo! Technology License (including the exclusivity thereof)
shall not prevent Yahoo! from engaging in, or from authorizing others to engage
in, any activities not expressly prohibited by the Search Agreement, and shall
not provide Microsoft with additional rights or remedies against Yahoo! or any
other person (other than rights and remedies for breach of contract against
Yahoo! for breach of this License Agreement). As examples, and without
limitation, the parties acknowledge that the Search Agreement (i) imposes no
prohibitions on Yahoo! Exploiting the Yahoo! Technology, or authorizing others
to Exploit the Yahoo! Technology, for Contextual Advertising Services and that,
accordingly, the Yahoo! Technology License with respect to Contextual
Advertising Services is non-exclusive, both as to Yahoo! and its other
licensees, (ii) imposes no prohibitions on Yahoo! Exploiting the Yahoo!
Technology to the extent that, as of the Commencement Date or at any time during
the Term thereafter, Microsoft does not provide certain categories of Paid
Listings (e.g., adult or gambling ads) and that, accordingly, the Yahoo!
Technology License with respect to such categories of content will be
non-exclusive, both as to Yahoo! and its other licensees, and (iii) does not
prohibit Yahoo! from providing, or using third parties to provide, Algorithmic
Search Services and Paid Search Services specifically designed for use and
consumption in any country in which Yahoo! does not receive Algorithmic Search
Services and Paid Search Services from Microsoft and that, accordingly, the
Yahoo! Technology License with respect to such country will be non-exclusive.
Upon expiration or termination of the Term, the Yahoo! Technology License shall
become nonexclusive.

(c) License to Yahoo!. Subject to the License-Related Terms, Microsoft hereby
grants to Yahoo!, effective as of the Commencement Date, a worldwide,
non-sublicensable (except as set forth in Section 2.5), non-exclusive license
during the Term, under the MS Licensed Non-Patent IPR, to Exploit the MS
Technology solely to utilize the services provided by Microsoft under the Search
Agreement (the “MS Technology License”). The MS Technology License shall end
upon expiration or termination of the Term.

(d) License Restrictions. Microsoft and Yahoo! shall not (and shall not
authorize any Authorized Affiliate or other third party to): (i) distribute or
disclose any Technology of the other party, in whole or in part, to any third
party, except (A) to sublicensees to the extent

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-4-



--------------------------------------------------------------------------------

expressly permitted by Section 2.5, and (B) to individual subcontractors working
on behalf of the licensee party (and not, at the same time, for any third party)
to the extent such subcontractors need such Technology to perform such work, and
provided that such subcontractors are bound in writing to terms at least as
protective of the Technology of the other party as those set forth in this
License Agreement (including confidentiality terms), and provided further that
the licensee party shall be liable for any unauthorized Exploitation of such
Technology by such subcontractors but only to the extent that such licensee
party would be liable for such unauthorized Exploitation if performed by such
licensee party; (ii) remove or alter any copyright, confidentiality or other
similar proprietary notices (collectively, “Notices”) appearing on or in copies
of any Technology of the other party or any portion thereof, provided the
foregoing does not require either party to display any such Notices to third
parties while providing or using services based on the other party’s Technology;
(iii) assign or otherwise transfer any Technology of the other party; or
(iv) Exploit all or any portion of any Technology of the other party (including
any derivative work of the Technology or any trade secrets embodied in the
Technology) other than as authorized by this License Agreement. Notwithstanding
anything in this License Agreement to the contrary, no license limitations,
restrictions or obligations (including non-disclosure obligations) set forth in
this License Agreement shall limit any rights that either party may have under
any separate agreement with a third party with respect to any Third Party
Technology or Open Source Software, whether or not any of the foregoing are
included in the Technology.

2.2 Limited Patent Cross License.

(a) License to Microsoft. Subject to the License-Related Terms, Yahoo! hereby
grants to Microsoft, effective as of the Commencement Date, a worldwide,
non-sublicensable (except as set forth in Section 2.5), non-exclusive license
during the Term under any Yahoo! Patents solely for Microsoft to implement
services for, and provide services to, Yahoo! and its Authorized Affiliates (and
not for or to any other third parties) under the Search Agreement within the
Field of Use and any Expanded Field of Use.

(b) License to Yahoo!. Subject to the License-Related Terms, Microsoft hereby
grants to Yahoo!, effective as of the Commencement Date, a worldwide,
non-sublicensable (except as set forth in Section 2.5), non-exclusive license
during the Term under any Microsoft Patents solely for Yahoo! to implement and
use the services provided by Microsoft under the Search Agreement within the
Field of Use and any Expanded Field of Use.

(c) The licenses granted to each party in this Section 2.2 are referred to
herein as the “Limited Patent Cross Licenses.”

(d) The Limited Patent Cross Licenses shall end upon expiration or termination
of the Term.

2.3 Optional Patent License.

(a) Option. Microsoft shall have an option to obtain from Yahoo!, for Adjusted
Fair Market Value (as described below) and subject to the License-Related Terms,
a worldwide, non-exclusive, non-sublicensable (except as set forth in
Section 2.5), license during the Term under any Yahoo! Patents for Microsoft to
implement online services for, and provide online services in, the Field of Use
with respect to both Web sites owned and/or operated by Microsoft and Web sites
owned and/or operated by third parties (the “Optional Patent License”). For
purposes of the Optional Patent License, “Adjusted Fair Market Value” means the
fair market value of the Optional Patent License less an adjustment equal to [*]
percent ([*]%) of such fair market value (the “License Price”). This adjustment
to fair market value is provided to Microsoft in consideration of Microsoft’s
entry into the Search Agreement and the ongoing and valuable business
relationship between the parties created

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-5-



--------------------------------------------------------------------------------

thereby. The Optional Patent License, if acquired by Microsoft, shall begin on
the Commencement Date, and any fair market value calculation shall take into
account any period between the Commencement Date and the date on which the
option is exercised (e.g., the calculation shall consider any appropriate costs
or credits should the Commencement Date occur prior to or after the date on
which Microsoft exercises its option). Microsoft may choose to have the Optional
Patent License apply to the entire Field of Use or to any of the three subfields
listed on Exhibit B (rather than to the entire Field of Use). If Microsoft
elects to have the Optional Patent License apply only to certain subfields,
Microsoft shall pay Adjusted Fair Market Value for the Patent License only with
respect to such subfields, the Patent License shall apply only to such
subfields, and no other license or rights shall be implied. Microsoft may
exercise its option with respect to the Optional Patent License only once, by
providing written notice to Yahoo! indicating exercise of the option prior to
the Option Expiration Date, and the option is irrevocable once exercised. The
option shall expire on July 29, 2011, unless the Commencement Date occurs prior
to July 29, 2011, in which case the option shall expire six (6) months after the
Commencement Date (the “Option Expiration Date”).

(b) No Release; Tolling. The option and Optional Patent License, if acquired by
Microsoft, shall not release or waive any rights or claims Yahoo! or its
Subsidiaries may have with respect to the period before the Optional Patent
License becomes effective (or the period before the Option Expiration Date, if
Microsoft does not elect to acquire the Optional Patent License before such
date) (the “Pre-License Period”). In addition, the running of any statute of
limitations with respect to any patent infringement action by Yahoo! or its
Subsidiaries against Microsoft or its Subsidiaries with respect to any
activities within the Field of Use during the Pre-License Period shall be tolled
commencing on the Effective Date and continuing for the remainder of the
Pre-License Period (the “Initial Tolling Period”). If Microsoft elects to
acquire the Optional Patent License, and if Yahoo! does not First Sue Microsoft,
then such running of such statute of limitations shall be further tolled with
respect to the Pre-License Period (but in no event for more than [*] of such
period) through the duration of the Optional Patent License (the “Additional
Tolling Period”) (the Initial Tolling Period and the Additional Tolling Period,
if any, are together referred to herein as the “Tolling Period”). Microsoft and
its Subsidiaries shall not assert or rely upon the Initial Tolling Period (and,
if Yahoo! does not First Sue Microsoft, the Additional Tolling Period) in any
way in computing the running of time under any statute of limitation or by way
of laches or other time limitation (whether statutory, contractual or otherwise)
with respect to any such action. Yahoo! shall be deemed to “First Sue Microsoft”
if Yahoo! or its Authorized Affiliates [*].

(c) Disputes Regarding Fair Market Value. Any dispute or controversy between
Microsoft and Yahoo! arising out of or otherwise relating to the determination
of the Adjusted Fair Market Value for the Optional Patent License (“FMV
Dispute”) shall be settled, if possible, through good faith negotiations between
the relevant representatives of the parties. If the parties are unable to agree
on the License Price within thirty (30) days after Microsoft provides the
written notice of its exercise of the Optional Patent License to Yahoo! in
Section 2.3(a), such FMV Dispute shall, at either party’s request, be resolved
solely and exclusively by final, binding and confidential arbitration to be
filed and the decision rendered in New York, New York (with hearings at the
request of either party to be held in San Francisco, California or other
mutually agreeable place convenient for the parties) in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”),
including as supplemented by the Procedures for Large, Complex Commercial
Disputes. The arbitration shall be conducted, and the FMV Dispute shall be
resolved, by a panel of three (3) arbitrators who shall be selected within
thirty (30) days following either party’s request for arbitration (or as soon
thereafter as possible) in accordance with the applicable rules of the AAA. Each
arbitrator shall have at least fifteen (15) years of experience in intellectual
property matters (including substantial experience with respect to the valuation
of intellectual property). The arbitration panel’s award and decision shall be a
reasoned decision and shall state with particularity,

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-6-



--------------------------------------------------------------------------------

in writing, the legal and factual basis for the decision. The arbitration
panel’s decision (i) shall be final and binding on the parties; (ii) shall not
be subject to review or appeal except on the grounds set forth in the Federal
Arbitration Act, 9 U.S.C. §1 et seq.; and (iii) any confirmed judgment on the
award may be entered in any court having jurisdiction therefore. Each party
shall bear its own costs. All remaining administrative costs of arbitration,
including the costs of the AAA and the arbitrators’ fees and expenses, shall be
paid fifty percent (50%) by Microsoft and fifty percent (50%) by Yahoo!. The
parties agree that any arbitration proceeding hereunder will be treated as
Confidential Information of both parties and that the existence of the
proceeding and any element of it (including, but not limited to, any pleadings,
briefs or other documents submitted or exchanged and any testimony or other oral
submissions and awards) will not be disclosed beyond the arbitration panel,
except as may lawfully be required in judicial proceedings relating to the
arbitration or in accordance with the disclosure provisions of Section 6.

2.4 Limited Technology Patent License. Subject to the License Related Terms,
Yahoo! hereby grants to Microsoft, effective as of the Commencement Date, a
worldwide, non-sublicensable (except as set forth in Section 2.5), non-exclusive
license under any Yahoo! Patents for Microsoft to Exploit the Yahoo! Technology
to implement and provide [*] as required by Yahoo! to be provided to Yahoo!
under [*], provided that such license shall also apply to the same [*] using
such Yahoo! Technology that Microsoft provides to third parties to the extent
such [*] are as and in the form provided to Yahoo! as contemplated in the Search
Agreement (the “Limited Technology Patent License”). Such Limited Technology
Patent License shall continue for the Term or for such shorter period as
Microsoft continues to Exploit the Yahoo! Technology to provide such [*] to
Yahoo!. Additionally, should Yahoo! elect to license to Microsoft any code and
technology related to Yahoo!’s [*] (pursuant to [*]) and require Microsoft to
provide [*] on behalf of Yahoo!, Yahoo! shall grant to Microsoft, effective as
of the Commencement Date (or, if later, the date that Yahoo! makes such election
and provides such code and technology), a worldwide, non-sublicensable (except
as set forth in Section 2.5), non-exclusive license under the Yahoo! Patents for
Microsoft to Exploit such code and technology to provide such [*] as required by
Yahoo! to be provided under the [*], provided that such license shall also
apply, beginning three (3) years from the Commencement Date, to the same [*]
provided to third parties using such code and technology to the extent such
services are as and in the form provided to Yahoo! as contemplated in the Search
Agreement, which license (if granted) shall be considered part of the Limited
Technology Patent License. The Limited Technology Patent License, as applicable
to [*] as described in the preceding sentence, shall continue with respect to
such [*] for the Term or for such shorter period as Microsoft continues to
Exploit such code and technology to provide such [*] to Yahoo!. Also, should
Yahoo! elect to license to Microsoft any code and technology related to Yahoo!’s
[*] (pursuant to [*]) and require Microsoft to provide [*] on behalf of Yahoo!,
Yahoo! shall grant to Microsoft, effective as of the Commencement Date (or, if
later, the date that Yahoo! makes such election and provides such code and
technology), a worldwide, non-sublicensable (except as set forth in
Section 2.5), non-exclusive license under the Yahoo! Patents for Microsoft to
Exploit such code and technology to provide such [*] as required by Yahoo! to be
provided under the Search Agreement, provided that such license shall also
apply, beginning three (3) years from the Commencement Date, to the same [*]
provided to third parties using such code and technology to the extent such
services are as and in the form provided to Yahoo! as contemplated in the Search
Agreement, which license (if granted) shall be considered part of the Limited
Technology Patent License. The Limited Technology Patent License, as applicable
to [*] as described in the preceding sentence, shall continue with respect to
such [*] for the Term or for such shorter period as Microsoft continues to
Exploit such code and technology to provide such [*] to Yahoo!.

2.5 Sublicensing. Neither party shall have the right to grant sublicenses with
respect to the licenses granted to such party under this License Agreement,
except that either party may grant sublicenses of such licenses to such party’s
Authorized Affiliates, provided that all such Authorized

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-7-



--------------------------------------------------------------------------------

Affiliates agree to be, and are, bound by this License Agreement to the same
extent as such party. In addition, the exclusion of and prohibition on
sublicensing set forth in this License Agreement shall not imply any limitation
on the immunity that customers or end users have under applicable law in their
capacity as users of the parties’ services.

2.6 Defensive Termination. The Limited Technology Patent License (except with
respect to Microsoft’s implementing services for, and providing services to,
Yahoo! and its Authorized Affiliates) and the Optional Patent License (if it is
acquired by Microsoft) are conditioned on Microsoft and its Affiliates not
filing any judicial or administrative action for patent infringement against
[*]. In the event of such an action, Yahoo! has the right to terminate the
Optional Patent License and the Limited Technology Patent License (“Defensive
Termination”). Upon any such Defensive Termination, and notwithstanding the
licenses granted in Sections 2.3 and 2.4, Yahoo! shall have the same rights and
remedies as Microsoft with respect to any patent infringement claim, including
the right to seek damages for past infringement. Defensive Termination by Yahoo!
shall not affect the Search Agreement or the performance or obligations of
Microsoft thereunder.

2.7 Improvements Patent License. Subject to the License Related Terms, to the
extent Microsoft makes improvements to the Yahoo! Patents or Technology in the
Field of Use, Microsoft grants to Yahoo! during the Term a non-exclusive,
paid-up, non-sublicensable (except as set forth in Section 2.5) license under
the Microsoft Patents covering those improvements to implement and provide
services, except that such license shall not apply to services of Yahoo! to the
extent Yahoo! is expressly prohibited from providing (and only for so long as
Yahoo! is expressly prohibited from providing) such services pursuant to the
Search Agreement.

2.8 Delivery of Improvements. For avoidance of doubt, neither party is obligated
to deliver to the other party any derivative works of or improvements to the
Technology that such party develops after the Commencement Date.

2.9 Reservation of Rights; No Implied Licenses. Each party and their
Subsidiaries shall retain ownership and all of their right, title and interest
in and to their respective Patents, technologies and intellectual property
rights related thereto. Subject only to the specific licenses granted herein,
Yahoo! expressly reserves all rights with respect to the Yahoo! Patents and
Yahoo! Technology, and Microsoft expressly reserves all rights with respect to
the Microsoft Patents and MS Technology, and no other licenses shall be implied.
Without limitation of the generality of the foregoing, the Yahoo! Technology
License and MS Technology License apply only to, respectively, the Yahoo!
Licensed Non-Patent IPR and MS Licensed Non-Patent IPR. Other than the Limited
Patent Cross License, the Limited Technology Patent License, the Improvement
Patent License and (if acquired by Microsoft) the Optional Patent License, no
other patent license or other patent rights (or authorization under any Patents)
are granted to Microsoft or Yahoo! hereunder. The Yahoo! Technology License and
MS Technology License expressly exclude any license or other rights under any
Patents (whether by implication, estoppel or otherwise). The parties acknowledge
and agree that they have negotiated for the above exclusions, that the
consideration and other terms and conditions hereof are based in part on such
exclusions, that such exclusions do not derogate from the licenses expressly
granted hereunder, and the parties shall not make any assertion to the contrary.

2.10. Audit Rights. Yahoo! shall have the right, on reasonable advance written
notice and not more than once in any twelve (12) month period, to have a
mutually acceptable, independent, auditor conduct an audit of Microsoft and its
Authorized Affiliates to verify that they are not in material breach of their
obligations in Section 2.1(d)(i) or 2.1(d)(iv) with respect to Exploiting the
Yahoo! Technology (provided, however, that the audit will not apply to
Authorized Affiliates or discrete business units of Microsoft that do not
receive any Yahoo! Technology). Microsoft shall have the right, on reasonable
advance written notice and not more than once in any twelve (12) month period,
to have a mutually acceptable, independent, auditor conduct an audit of Yahoo!
and its Authorized

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-8-



--------------------------------------------------------------------------------

Affiliates to verify that they are not in material breach of their obligations
in Section 2.1(d)(i) or 2.1(d)(iv) with respect to Exploiting the MS Technology
(provided, however, that the audit will not apply to Authorized Affiliates or
discrete business units of Yahoo! that do not receive any MS Technology). Any
such audit by Yahoo! or Microsoft (“auditing party”) shall initially be limited
to confirming (a) that the other party (“audited party”) has established a
reasonable process (technological, policy-based, or otherwise) for providing
reasonable assurance that the auditing party’s Technology will not be (and has
not been) Exploited in breach of such obligations and that the audited party has
followed such process, and/or (b) if the audited party has not established such
a process for all or a portion of the Technology, that the circumstances of the
audited party’s Exploitation of the Technology (including the nature of such
Technology) are such that such a process is not necessary to provide reasonable
assurance that the auditing party’s Technology will not be (and has not been)
Exploited in breach of such obligations. If the auditor reasonably determines
that a reasonable process has been established and followed, and/or that such
circumstances exist, then the audit shall be concluded. If the auditor
reasonably determines that a reasonable process has not been established and/or
adequately followed, or that such circumstances do not exist, (collectively
“Audit Issues”), then the auditing party shall have the right to have the
auditor conduct a further reasonable review during regular business hours, in
such a manner so as not to interfere with the normal business activities of the
audited party and its sublicensed Authorized Affiliates, to determine if any
material breach of such obligations has occurred related to such Audit Issues.
The audit shall be at the auditing party’s expense, except that the audited
party will pay the costs of the audit if a material breach of such obligations
is found. If the auditor reasonably determines that any material breach of such
audited party’s obligations has occurred, then (x) the auditor shall provide a
confidential summary report outlining the scope of the material breach to the
auditing party (provided that the auditor shall first provide the report to the
audited party so that the audited party may review and redact from the report
any competitively sensitive Confidential Information of the audited party (e.g.,
source code or financial information) while still allowing the auditor to
preserve the substance of the report), and (y) the audited party shall promptly
cease (and cause its Subsidiaries, if applicable, to cease) such breach of its
obligations or if such breach is disputed, either party may pursue any remedies
available to it. Under no circumstances shall any Confidential Information of
the audited party not already in possession of the auditing party be disclosed
or otherwise provided to the auditing party except to the extent included in
such summary report after review and any redaction by the audited party (and the
auditing party shall be subject to the obligations of Section 6 with respect to
any such summary and Confidential Information that is disclosed). If the auditor
reasonably determines in its report that there is no material breach by the
audited party, then the auditing party may not conduct another audit sooner than
eighteen (18) months after the date of such report. Nothing in the foregoing
shall either imply an obligation to establish a compliance process or affect the
parties’ obligation to comply with the duty of care and protection set forth in
Section 6.2 with respect to confidentiality of the other parties’ Technology.

2.11 Sublicensable Third Party Patents. Subject to the License-Related Terms,
each party as Grantor agrees that, upon written request of the other party as
Grantee, Grantor shall grant, on behalf of itself and its Subsidiaries, to
Grantee non-sublicensable (except as set forth in Section 2.5) sublicenses under
any Sublicensable Third Party Patents of the broadest scope that Grantor has the
right to grant but of no greater scope than the scope of the licenses granted
herein with respect to Grantor’s own Patents, in each case to the extent and
subject to the terms and conditions under which Grantor has the right to grant
such sublicenses. Such sublicenses granted under any Sublicensable Third Party
Patents shall be memorialized in a document separate from this License
Agreement, and if Grantee elects to obtain such sublicense, Grantor shall (to
the extent and subject to the terms and conditions of Grantor’s rights under its
then-existing agreements with the applicable third parties) minimize any
required license fees, royalties or other consideration to the fullest extent
possible,

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-9-



--------------------------------------------------------------------------------

Grantee shall [*]. Each party shall confirm whether individual identified
Patent(s) are Sublicensable Third Party Patents in response to any reasonable
requests by the other party.

2.12 Effect of Acquisition. In the event of an acquisition of Yahoo! by a third
party (“Acquirer”), [*]; and (b) the licenses granted by Yahoo! to Microsoft
under this License Agreement shall not apply or extend to the Patents or other
intellectual property of the Acquirer or its subsidiaries (and shall apply only
to the Patents or other intellectual property that constituted the Yahoo!
Patents (including continuations thereof) or Yahoo! Technology at any time prior
to such acquisition).

Section 3

CONSIDERATION; TAXES

3.1 Consideration. The parties agree that the consideration for the License
Agreement includes, as to each party, [*]. Should Microsoft exercise the option
for the Optional Patent License, Microsoft shall pay Yahoo! (as additional
consideration therefor) the License Price as may be agreed to or determined as
described above.

3.2 Taxes.

(a) If Microsoft is required by Law to collect from Yahoo! any Transaction Taxes
as a result of any transaction between Microsoft and Yahoo! pursuant to this
License Agreement, Yahoo! will remit such Transaction Taxes to Microsoft upon
receipt of an invoice from Microsoft for such Transaction Taxes. If Yahoo! is
required by Law to collect from Microsoft any Transaction Taxes as a result of
any transaction between Yahoo! and Microsoft pursuant to this License Agreement,
Microsoft will remit such Transaction Taxes to Yahoo! upon receipt of an invoice
from Yahoo! for such Transaction Taxes. Notwithstanding any other provision of
this Section 3.2(a) to the contrary, neither Microsoft nor Yahoo! will collect
any Transaction Taxes if Microsoft or Yahoo!, as the case may be, is provided
timely with a valid exemption or similar certificate by the other party.

(b) If Microsoft is required by Law to withhold any Taxes (“Withholding Taxes”)
with respect to any payment made to Yahoo! pursuant to this License Agreement,
Microsoft will (i) withhold such Withholding Taxes and remit such Withholding
Taxes to the appropriate Governmental Authority and (ii) remit the remaining
portion of such payment to Yahoo!. If Yahoo! is required by Law to withhold any
Withholding Taxes with respect to any payment made to Microsoft pursuant to this
License Agreement, Yahoo! will (i) withhold such Withholding Taxes and remit
such Withholding Taxes to the appropriate Governmental Authority and (ii) remit
the remaining portion of such payment to Microsoft. In the event that either
Microsoft or Yahoo! withholds any Withholding Taxes pursuant to this
Section 3.2(b), Microsoft or Yahoo!, as the case may be, will deliver timely to
the other party an official receipt for such Withholding Taxes (and any other
documents reasonably requested by the other party for the purpose of claiming a
credit for such Withholding Taxes in the United States or any other
jurisdiction).

(c) Microsoft will pay all Income Taxes imposed by Law on Microsoft arising in
connection with any payment received from Yahoo! pursuant to this License
Agreement. Yahoo! will pay all Income Taxes imposed by Law on Yahoo! arising in
connection with any payment received from Microsoft pursuant to this License
Agreement.

Section 4

ADDITIONAL COVENANTS

4.1 Third Party Technology; Open Source Software.

(a) As reasonably practicable after the Commencement Date, Yahoo! agrees to use
reasonable efforts to identify and disclose to Microsoft [*]. Microsoft
acknowledges that such

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-10-



--------------------------------------------------------------------------------

information [*] may be subject to confidentiality or other obligations to third
parties and that nothing in the foregoing will require the disclosure of
information in breach of such obligations (provided that Yahoo! shall disclose
such information as it determines it can disclose, and shall work with Microsoft
in good faith to resolve any issues related to Yahoo!’s inability to provide
information). Yahoo! and Microsoft shall cooperate to mitigate any risks
identified by Microsoft with respect to any [*].

(b) Yahoo! shall make commercially reasonable efforts to grant to Microsoft a
royalty-free sublicense to any Third Party Technology included in the Yahoo!
Technology (or any third party non-patent intellectual property rights embodied
in such Third Party Technology) as broad in scope as the Yahoo! Technology
License. To the extent Yahoo! is unable to grant such a sublicense, Yahoo! shall
grant as broad a sublicense as it has the right to grant (if any). To the extent
Yahoo! is required to pay any license fees, royalties or other consideration to
any third party in order to grant (or for Microsoft to exercise rights under) a
sublicense to Microsoft with respect to any Third Party Technology, (i) Yahoo!
shall only grant such sublicense and make such payment upon Microsoft’s written
request, (ii) Yahoo! shall (to the extent and subject to the terms and
conditions of Yahoo!’s rights under its then-existing agreements with the
applicable third parties) minimize such payment to the fullest extent possible,
(iii) Microsoft shall reimburse Yahoo! for such payment, and (iv) if Yahoo!
receives any compensation or other monetary consideration for such payment then
Yahoo! shall reimburse Microsoft for the full amount of any such compensation or
monetary consideration. If Microsoft does not reimburse Yahoo! for (or pay
directly) all such license fees, royalties or other consideration, then the
applicable Third Party Technology shall not be included in the Technology
License (and Microsoft shall receive no license hereunder with respect to such
applicable Third Party Technology).

4.2 Delivery of Yahoo! Technology. Yahoo! shall deliver the Yahoo! Technology to
Microsoft (including the source code for the software included in the
Technology) within ninety (90) days after the Commencement Date.

4.3 Delivery of Microsoft Technology. Microsoft shall deliver the MS Technology
to Yahoo! as provided for in the Search Agreement.

4.4 Third Party Claims. As reasonably practicable after the Commencement Date,
and [*].

4.5 Prevention of Unauthorized Use and Disclosure. In addition to the
requirements of Section 6, Yahoo! and Microsoft shall each use reasonable
efforts to prevent the unauthorized use or disclosure of the other party’s
Technology, including the unauthorized disclosure or use of Confidential
Information of the other party within the Technology.

Section 5

WARRANTY; DISCLAIMER; LIMITATION OF LIABILITY

5.1 Warranty. Each party represents and warrants to the other party that it has
the power to enter into this License Agreement, to bind its Subsidiaries to the
terms of this License Agreement, and to grant the licenses granted by such party
herein.

5.2 Disclaimer. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH
IN SECTION 5.1 AND TO THE MAXIMUM EXTENT PERMITTED BY LAW NO PARTY HERETO MAKES
ANY OTHER REPRESENTATIONS OR WARRANTIES UNDER THIS LICENSE AGREEMENT, EITHER
EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER, INCLUDING ANY TECHNOLOGY,
PATENTS AND OTHER INTELLECTUAL PROPERTY. EXCEPT AS EXPRESSLY SET FORTH IN THIS
LICENSE AGREEMENT AND TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY EXPRESSLY DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS AND WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY, OR NON-INFRINGEMENT, AND ANY WARRANTIES
THAT MAY ARISE FROM COURSE OF

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-11-



--------------------------------------------------------------------------------

PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE. WITHOUT LIMITATION OF THE
GENERALITY OF THE FOREGOING, THIS LICENSE AGREEMENT DOES NOT AND SHALL NOT BE
INTERPRETED OR CONSTRUED TO INCLUDE: (a) ANY WARRANTY OR REPRESENTATION AS TO
THE VALIDITY, ENFORCEABILITY, OR SCOPE OF ANY PATENT; (b) ANY WARRANTY OR
REPRESENTATION THAT EXPLOITATION OF ANY TECHNOLOGY OR THE MANUFACTURE, SALE, USE
OR OTHER DISPOSITION OF ANY PRODUCT OR SERVICE IN CONNECTION WITH ANY PATENT IS
OR SHALL BE FREE FROM INFRINGEMENT OF PATENTS OR OTHER INTANGIBLE RIGHTS;
(c) ANY REQUIREMENT TO FILE ANY PATENT APPLICATION, OR SECURE OR MAINTAIN ANY
PATENT; OR (d) ANY OBLIGATION TO BRING OR PROSECUTE ANY ACTION FOR INFRINGEMENT
OF ANY PATENT.

5.3 Limitation of Liability. TO THE EXTENT PERMITTED BY APPLICABLE LAW AND
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY OR
LIMITATION OF LIABILITY, EXCEPT FOR BREACH OF SECTION 2.1(d) OR 6, OR THE
PRACTICE OF TECHNOLOGY, PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS, NEITHER
PARTY SHALL BE LIABLE FOR ANY INDIRECT, EXEMPLARY, SPECIAL, CONSEQUENTIAL OR
INCIDENTAL DAMAGES OF ANY KIND, OR FOR ANY DAMAGES RESULTING FROM LOSS OF
BUSINESS OR LOST PROFITS, ARISING OUT OF OR RELATING TO THIS LICENSE AGREEMENT,
HOWEVER CAUSED, EVEN IF SUCH PARTY HAS BEEN ADVISED OF OR SHOULD HAVE KNOWN OF
THE POSSIBILITY OF SUCH DAMAGES.

5.4 Scope of Disclaimer and Limitation of Liability. For avoidance of doubt, the
parties acknowledge and agree that the disclaimer of warranty and limitation of
liability set forth in this Section 5 apply only with respect to this License
Agreement, and shall not limit or otherwise affect the parties’ representations
and warranties, covenants, liability or other obligations under the Search
Agreement.

Section 6

CONFIDENTIALITY

6.1 Confidential Information. By virtue of this License Agreement, each party
and/or its Authorized Affiliates (the “Receiving Party”) may have access to
information that is confidential to the other party and/or its Authorized
Affiliates (the “Disclosing Party”) (or the Disclosing Party’s suppliers,
service providers, customers or end users). For purposes of this License
Agreement, “Confidential Information” means information and materials disclosed
by the Disclosing Party (or its suppliers, service providers, customers or end
users) to the Receiving Party under this License Agreement after the Effective
Date (whether orally, in writing or otherwise) that are (a) clearly and
conspicuously marked as “confidential” or with a similar designation;
(b) identified by the Disclosing Party as confidential and/or proprietary
before, during, or promptly after presentation or communication; or
(c) disclosed to (or otherwise acquired by) Receiving Party in a manner in which
the Disclosing Party reasonably communicated, or the Receiving Party should
reasonably have understood under the circumstances or from the nature of the
information or data disclosed, that the information or materials should be
treated as confidential, whether or not the specific designation “confidential”
or any similar designation is used. Notwithstanding the foregoing, Confidential
Information of Yahoo! includes the Yahoo! Technology and other non-public
information and materials relating to the Yahoo! Technology, and Confidential
Information of Microsoft includes the Microsoft Technology and other non-public
information and materials relating to the Microsoft Technology (provided that
any software included in either party’s Technology that is or has been
distributed publicly as Open Source Software shall not be deemed Confidential
Information of either party). However, “Confidential Information” shall not
include any information and materials that (w)

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-12-



--------------------------------------------------------------------------------

were previously known to the Receiving Party without obligation of confidence;
(x) are independently developed by or for the Receiving Party without the use of
or access to the Disclosing Party’s Confidential Information; (y) are acquired
by the Receiving Party from a third party which is not under an obligation of
confidence to the other party or its Affiliates with respect to such
information; or (z) are or become publicly known and generally available to the
public through no breach of this License Agreement.

6.2 Restrictions on Use and Disclosure. Except as expressly provided in
Section 6.3 and 6.4, the Receiving Party shall not use or disclose the
Confidential Information of the Disclosing Party for any purpose other than to
exercise its rights or perform its obligations under this License Agreement or
the Search Agreement. The Receiving Party shall not disclose Confidential
Information of the Disclosing Party to any third parties except to its officers,
directors, employees, attorneys, accountants, financial advisors or contractors
who have a need to know such Confidential Information to exercise the Receiving
Party’s rights or to perform the Receiving Party’s obligations under this
License Agreement or the Search Agreement and who are bound by confidentiality
provisions (including provisions relating to nonuse and nondisclosure) no less
stringent than those set forth in this License Agreement. The Receiving Party
shall protect the Confidential Information of the Disclosing Party with at least
the same degree of care and protection it uses to protect its own information of
a similar nature or sensitivity, but in any event with no less than reasonable
care.

6.3 Exclusions. Notwithstanding the foregoing, a Receiving Party or its
officers, directors, employees, attorneys, accountants, financial advisors or
contractors may make a disclosure of Confidential Information (a) if required
either by Law or legal process (as a result of legal compulsion or in order to
advance a defense to a claim), (b) in response to a request by a governmental or
regulatory agency, including but not limited to, a national stock market or
exchange, or the Securities and Exchange Commission or other regulatory agency,
or (c) in connection with a proceeding before a court, adversary proceeding,
administrative proceeding, governmental or regulatory proceeding, including but
not limited to, the rules and regulations of a national stock market or
exchange, or the Securities and Exchange Commission or other regulatory agency
if, in each case, the Receiving Party only discloses that portion of the
Confidential Information reasonably required to be disclosed (on advice of
Receiving Party’s counsel); and unless prohibited by Law, the Receiving Party
provides reasonable written notice to the Disclosing Party in advance of the
disclosure so that the Disclosing Party may (x) seek confidential treatment for
the Confidential Information, a protective order or other appropriate remedy,
relief or reliable assurances that confidential treatment will be afforded the
information so disclosed (in which event, the Receiving Party will cooperate
with the Disclosing Party to obtain such confidential treatment, orders or other
remedy, relief or assurances); or (y) consent in writing to having the
Confidential Information so produced or so disclosed (which consent will extend
solely to the disclosure and production in question). Disclosure under this
paragraph, including any authorized disclosure by the Disclosing Party, does not
relieve the Receiving Party of its obligations of confidentiality generally
under this License Agreement. In no event will the Receiving Party or its
officers, directors, employees, attorneys, accountants, financial advisors or
contractors oppose an action by the Disclosing Party to obtain a protective
order or other relief requiring that Confidential Information to be disclosed
shall be treated confidentially in connection with a third-party claim, action
or proceeding If the Receiving Party or its officers, directors, employees,
attorneys, accountants, financial advisors or contractors, as the case may be,
has complied fully with the provisions of this paragraph, such disclosure may be
made by the Receiving Party or its officers, directors, employees, attorneys,
accountants, financial advisors or contractors, as the case may be, without any
liability to the Disclosing Party hereunder.

6.4 Residuals. Each party (as Disclosing Party) acknowledges that this Section 6
(Confidentiality) is not intended to limit the professional development or
career path of the employees of the other party (as Receiving Party) who have
had authorized access to the Confidential

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-13-



--------------------------------------------------------------------------------

Information of the Disclosing Party and whose knowledge and skills may have
developed partly as a result of such access. Accordingly, neither party (as
Receiving Party) shall be obligated to limit the assignment of employees who had
access to the Confidential Information of the other party (as Disclosing Party),
and the Receiving Party shall not be liable for trade secret misappropriation or
breach of this Section 6 (Confidentiality) merely because such employees utilize
the residual knowledge that such employees obtained through authorized access to
Confidential Information of the Disclosing Party, provided that such employees
no longer have access to the fixed form (including any written, electronic or
other copies) of any Confidential Information of the Disclosing Party. For
purposes of the foregoing, “residual knowledge” means the generalized
information that employees of the Receiving Party retain incidentally as part of
their unaided knowledge and skills where the employees (a) do not identify the
information with the Disclosing Party and (b) have not made any effort to retain
or assist their recollection of the information. Notwithstanding the foregoing,
nothing in this Section 6.4 shall (x) affect the prohibitions on disclosure of
Confidential Information; (y) constitute, or be deemed to result in, a license
under any copyrights or patents; or (z) affect any other rights or remedies a
party may have under this License Agreement or otherwise.

Section 7

TERM AND TERMINATION

7.1 Term. This License Agreement shall commence on the Effective Date and shall
continue until the expiration or termination of the Term. The parties
acknowledge that the licenses, and option to license, contemplated by this
License Agreement will be of no effect if the Commencement Date does not occur.

7.2 Material Breach. If either party or any of its Subsidiaries materially
breaches its obligations under Section 2.1(d)(i) or 2.1(d)(iv) (the “Breaching
Party”) and fails to remedy the breach within sixty (60) days following written
notice specifying such breach (the “Cure Period”), then: (a) if Microsoft is the
Breaching Party, Yahoo! may by notice to Microsoft terminate (subject to
Section 7.3), effective as of the end of the Cure Period, the Limited Technology
Patent License (except with respect to Microsoft’s implementing services for,
and providing services to, Yahoo! and its Authorized Affiliates) and the
Optional Patent License (if it is acquired by Microsoft), and terminate the
exclusivity of the Technology License (in which case the Technology License
shall continue on a non-exclusive basis), and (b) if Yahoo! is the Breaching
Party, Microsoft may by notice to Yahoo! terminate (subject to Section 7.3) and
effective as of the end of the Cure Period, the Improvements Patent License
(collectively “Additional Remedies”); provided, however, no such Additional
Remedies shall apply if [*].

7.3 Escalation. If, following receipt of notice of breach from the other party
pursuant to Section 7.2, the Breaching Party disputes reasonably and in good
faith whether it has materially breached such obligations (a “Good Faith
Dispute”), the Breaching Party may give the other party (the “Non-Breaching
Party”) written notice of such Good Faith Dispute and of the Breaching Party’s
intention to invoke the Escalation Procedures described in this Section 7.3 (a
“Good Faith Dispute Notice”). Within seven (7) days of receipt of such Good
Faith Dispute Notice, the parties’ Relationship Managers shall meet and work
together in good faith to resolve the Good Faith Dispute. In the event that the
Relationship Managers have not resolved such Good Faith Dispute within seven
(7) days of their first meeting, the Relationship Managers shall escalate the
issue to the Executive Steering Committee. The Executive Steering Committee
shall work together in good faith to resolve such Good Faith Dispute as soon as
reasonably practicable and, in any event, within fourteen (14) days following
notice of escalation from the Relationship Managers; provided, however, that any
Executive Steering Committee member or Relationship Manager may immediately
escalate a Good Faith Dispute to the CEOs (or, at the CEOs’ option, their
respective designees at the senior vice president level or above) of each party
at any time during such fourteen (14) day period and, if so

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-14-



--------------------------------------------------------------------------------

escalated, the CEOs (or such designees) of the parties shall work together in
good faith to resolve such Good Faith Dispute prior to the end of such fourteen
(14) day period (the “Escalation Procedure”). During the pendency of such
Escalation Procedure, the Cure Period shall be tolled and the Non-Breaching
Party shall not have the right to enforce any Additional Remedies until the
Escalation Procedure has been completed and the Cure Period (taking into
consideration such tolling) has expired. In the event that, following completion
of the Escalation Procedures and the expiration of the Cure Period, the Good
Faith Dispute at issue remains unresolved, the Non-Breaching Party may enforce
its Additional Remedies under Section 7.2 and seek any other remedies available
to it.

7.4 Other Remedies. Either party’s enforcement of Additional Remedies pursuant
to Section 7.2 shall be without prejudice to any other remedies that it may have
at law or in equity, and shall not relieve either party of liability for
breaches occurring prior to the effective date of the enforcement of the
Additional Remedies. Neither party shall be liable to the other for damages of
any kind solely as a result of any valid enforcement of Additional Remedies in
accordance with the terms hereof.

7.5 Survival. In the event of any expiration or termination of the Term, the
following provisions of this License Agreement shall survive: Section 1, [*],
Section 5.3, Section 5.4, Section 6, Section 7.4, Section 7.5, and Section 8.

Section 8

MISCELLANEOUS

8.1 Confidentiality of Agreement. Each party agrees that the terms and
conditions of this License Agreement are Confidential Information of the other
party and will be disclosed only as set forth in this Section 8.1 or as
otherwise provided in Section 6, and that any such disclosure shall be limited
to the extent possible. The parties acknowledge and agree that notwithstanding
anything in this License Agreement to the contrary, Yahoo! will be required to
file with the Securities and Exchange Commission a Form 8-K summarizing the
material terms of this License Agreement and a copy of this License Agreement as
an exhibit to such 8-K or to its next Form 10-K or Form 10-Q, as applicable.
Yahoo! will provide a draft of such Form 8 K to Microsoft a reasonable time in
advance of the filing in order to allow Microsoft to review, and propose any
reasonable changes to, the disclosure contained therein, and Yahoo! will
consider in good faith any such proposed changes. In addition, a reasonable time
prior to filing this License Agreement, Yahoo! will consult in good faith with
Microsoft regarding the terms of this License Agreement for which either Yahoo!
or Microsoft desires to request confidential treatment, will provide Microsoft a
copy of any proposed confidential treatment request and will consider in good
faith any proposed changes to such confidential treatment request from
Microsoft. No party may make any public announcement or external communication
or issue any press release about this License Agreement without the other
party’s prior written approval and consent, except to the extent the parties
agree to include a reference to this License Agreement in the publicity with
respect to the Search Agreement as described in Section 18.1 of the Search
Agreement.

8.2 Assignment. Neither party shall, and shall have no right to, assign,
delegate or otherwise transfer this License Agreement or any right or obligation
herein (including any license), in whole or in part, whether by agreement,
operation of law or otherwise, without the express prior written consent of the
other party, except that Yahoo! may assign this License Agreement, together with
its rights and obligations herein (including the licenses), without Microsoft’s
consent in connection with an assignment of the Search Agreement in accordance
with the terms of that agreement. Any attempt to assign, delegate or otherwise
transfer this License Agreement by Microsoft, including any license or other
rights or obligations hereunder, without such consent shall be void and of no
effect. Subject to the foregoing, this License Agreement shall be binding on the
parties and their respective successors and assigns. For avoidance of doubt,
(a) subject only to Microsoft’s exclusivity as set forth

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-15-



--------------------------------------------------------------------------------

in Section 2.1(b), nothing in this License Agreement shall prevent or restrict
Yahoo! from licensing, assigning, or otherwise transferring or disposing of any
Technology to any third party, provided that no such license, assignment or
other transfer or disposition shall affect the Technology License, (b) nothing
in this License Agreement shall prevent or restrict either party from licensing,
assigning, or otherwise transferring or disposing of any of its Patents to any
third party, provided that no such license, assignment or other transfer or
disposition shall affect any of the Patent licenses granted by either party to
the other party hereunder prior to the date of such license, assignment or other
transfer or disposition, and (c) upon any exclusive license, assignment or other
transfer or disposition by Yahoo! of any applicable Patents to any third party,
Microsoft’s option to acquire the Optional Patent License as set forth in
Section 2.3 (if not exercised prior to such exclusive license, assignment or
other transfer or disposition) shall terminate with respect to such Patents.

8.3 Rules of Construction. The words “hereof,” “herein” and “hereunder” and
other words of similar import refer to this License Agreement in its entirety
and not to any part hereof unless the context shall otherwise require. All
references herein to Sections and Exhibits shall be deemed references to and
Sections of, and Exhibits to, this License Agreement unless the context shall
otherwise require. The word “including,” when used herein is not intended to be
exclusive and means “including, but not limited to.” The headings used in this
License Agreement are inserted for convenience of reference only and do not
constitute a part of and will not be utilized in interpreting this License
Agreement. Except where the context so requires, any reference to a singular
noun shall includes its plural, the use of the word “all” shall be construed as
“any and all,” the word “any” shall be construed as “any and all,” and the word
“each” shall be construed as “all and each.” This License Agreement has been
negotiated by the parties and their respective counsel and will be fairly
interpreted in accordance with its terms and conditions pursuant to the
governing Law selected by the parties pursuant to Section 8.13 without
application of any rules of construction relating to which party drafted this
License Agreement in favor of, or against, either party. Unless otherwise
expressly provided herein or unless the context shall otherwise require, any
references as of any time to any agreement (including this License Agreement) or
other contract, instrument or document or to any statute or regulation or any
specific section or other provision thereof are to it as amended and
supplemented through such time (and, in the case of a statute or regulation or
specific section or other provision thereof, to any successor of such statute,
regulation, section or other provision). Any reference in this License Agreement
to a “day” or number of “days” (without the explicit qualification of “Business
Day”) shall be interpreted as a reference to a calendar day or number of
calendar days. If any action or notice is to be taken or given on or by a
particular calendar day, and such calendar day is not a Business Day, then such
action or notice shall be deferred until, or may be taken or given on, the next
Business Day. Unless otherwise expressly provided herein or unless the context
shall otherwise require, any provision of this License Agreement using a defined
term (by way of example and without limitation, such as “Affiliate”) which is
based on a specified characteristic, qualification, feature or status shall, as
of any time, refer only to such persons or entities who have the specified
characteristic, qualification, feature or status as of that particular time.
This contract is written in English and, if it is translated into any other
language, the English-language version controls.

8.4 Force Majeure. No party shall be liable for, or considered to be in breach
of this License Agreement on account of, any failure or delay in performance of
any of its obligations hereunder (except for the payment of money) if such
failure or delay is due to acts of God, fires, flood, storm, explosions,
earthquakes, general Internet outages, acts of war or terrorism, riots,
insurrection or intervention of any government or authority; provided, however,
that any such delay or failure shall be remedied by such party as soon as
reasonably possible. Upon the occurrence of a force majeure event, the party
unable to perform shall, if and as soon as possible, provide written notice to
the other parties indicating that a force majeure event occurred and detailing
how such force majeure event impacts the performance of its obligations.

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-16-



--------------------------------------------------------------------------------

8.5 Amendment or Modification. This License Agreement may be amended or modified
only by a written agreement that (a) refers to this License Agreement; and
(b) is executed by an authorized representative of each party.

8.6 Notices. All notices hereunder shall be deemed given (a) upon receipt when
delivered personally, (b) upon written verification of receipt from overnight
courier, (c) upon verification of receipt of registered or certified mail, or
(d) upon verification of receipt via facsimile, provided that such notice is
also sent via first class mail by no later than the next Business Day after
sending via facsimile. All notices shall be in English and in writing and sent
to:

If to Microsoft, to:

Microsoft Corporation

One Microsoft Way

Redmond, WA 98052

Attention:

 

Chief Executive Officer

Telephone:

  (425) 882-8080

Telecopy:

 

(425) 936-7329

with a copy to:

Microsoft Corporation

One Microsoft Way

Redmond, WA 98052

Attention:

 

General Counsel

Telephone:

  (425) 882-8080

Telecopy:

 

(425) 936-7329

If to Yahoo!, to:

Yahoo! Inc.

701 First Avenue

Sunnyvale, CA 94089

Attention:

 

Chief Executive Officer

Telephone:

  (408) 349-3300

Telecopy:

 

(408) 349-3510

with a copy to:

Yahoo! Inc.

701 First Avenue

Sunnyvale, CA 94089

Attention:

 

General Counsel

Telephone:

  (408) 349-3300

Telecopy:

 

(408) 349-3510

A party may change its address for notices by written notice given pursuant to
this Section 8.6.

8.7 Waiver. Any of the provisions of this License Agreement may be waived by the
party entitled to the benefit thereof. No party shall be deemed, by any act or
omission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by the waiving party,

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-17-



--------------------------------------------------------------------------------

and then only to the extent specifically set forth in such writing. A waiver
with reference to one event shall not be construed as continuing or as a bar to,
or waiver of, any right or remedy as to a subsequent event.

8.8 Remedies Cumulative. Except as expressly set forth herein, no remedy
conferred upon either of the parties by this License Agreement is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given under this License
Agreement or now or hereafter existing at Law or in equity. For clarity, this
Section does not expand either party’s ability to terminate this License
Agreement beyond the provisions of Section 7.

8.9 Severability. If the application of any provision or provisions of this
License Agreement to any particular facts or circumstances is held to be
illegal, invalid or unenforceable by any arbitrator, arbitration panel or court
of competent jurisdiction, the validity and enforceability of such provision or
provisions as applied to any other particular facts or circumstances and the
validity of other provisions of this License Agreement shall not in any way be
affected or impaired thereby, and the parties agree that an arbitration panel or
court of competent jurisdiction (if any) making such determination shall have
the power to modify the provision in a manner consistent with its objectives
such that it is valid and enforceable.

8.10 Independent Contractors. The parties acknowledge and agree that they are
dealing with each other as independent contractors. Neither this License
Agreement nor any terms and conditions contained in this License Agreement may
be construed to: (a) give any party the power to direct and control the
day-to-day activities of the other party; (b) create or constitute a
partnership, joint venture, franchise, employment or agency relationship between
the parties; or (c) allow any party to create or assume any obligation on behalf
of the other party for any purpose whatsoever. No party owes the other party or
any third party any compensation for performing the actions contemplated by this
License Agreement except as expressly set forth in this License Agreement.

8.11 Entire Agreement. Except with respect to the Letter Agreement (excluding
Annexes B and D) and the Search Agreement, this License Agreement supersedes any
other prior or collateral agreements, whether oral or written, with respect to
the subject matter hereof. This License Agreement supersedes Annexes B and D of
the Letter Agreement with respect to the subject matter of this License
Agreement. Further, Yahoo! is not required, and will not be required, to accept
any additional license agreement (beyond this License Agreement or the Search
Agreement) to download, to use, or to implement any MS Technology, or to the
extent that there is an additional license agreement, any conflicting or
additional provisions are non-binding as to Yahoo! unless Yahoo! expressly
agrees (a) in a writing that references this License Agreement and the Search
Agreement and (b) not via any automated or electronic means. Yahoo! will not
unreasonably withhold its agreement to additional, reasonable license terms that
do not conflict and are not inconsistent with this License Agreement and the
Search Agreement (including the parity requirements of the Search Agreement) and
that do not impose any financial or significant operational obligation. This
License Agreement, the Search Agreement and the Letter Agreement (excluding
Annexes B and, with respect to this License Agreement, but not the Letter
Agreement, Annex D) constitute the entire agreement with respect to the subject
matter hereof. In the event of any conflict between this License Agreement and
the Search Agreement or the Letter Agreement (or any ambiguity resulting from
the relationship between such agreements), this License Agreement shall prevail
(and shall resolve any such ambiguity).

8.12 Counterparts; Facsimiles. This License Agreement may be executed in any
number of textually identical counterparts, each of which when so executed and
delivered shall be deemed an original, and such textually identical counterparts
together shall constitute one and the same instrument. Each party shall receive
a duplicate original of the counterpart copy or copies executed by

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-18-



--------------------------------------------------------------------------------

it. For purposes hereof, a facsimile copy of this License Agreement, including
the signature pages hereto, shall be deemed to be an original. Notwithstanding
the foregoing, the parties shall each deliver original execution copies of this
License Agreement to one another as soon as practicable following execution
thereof.

8.13 Governing Law, Jurisdiction, Venue and Waiver. This License Agreement shall
be governed by and construed in accordance with the internal laws of the State
of New York and the federal laws of the United States (to the extent the matter
is governed by federal law), without giving effect to any choice or conflict of
law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of laws of any jurisdictions
other than those of the State of New York and the federal laws of the United
States. The parties specifically exclude from application to this License
Agreement the United Nations Convention on Contracts for the International Sale
of Goods and the Uniform Computer Information Transactions Act. Other than any
FMV Dispute which shall be exclusively submitted to arbitration pursuant to
Section 2.3(c), the parties further agree that any claim, cause of action or
proceeding (“Dispute”) relating to this License Agreement will be brought and
pursued only in the U.S. District Court for the Southern District of New York
or, solely in the case that such federal court does not have jurisdiction, in
any New York State court sitting in New York City (collectively, the “New York
Courts”). Microsoft and Yahoo! each submit to the exclusive jurisdiction and
venue of the New York Courts for such Disputes, except that any arbitration
award may be enforced in any court having jurisdiction over a party or any of
its assets. The parties further irrevocably waive any objection to the laying of
the venue of any such proceeding in the New York Courts, any claim that any such
proceeding has been brought in an inconvenient or inappropriate forum and any
right to a jury trial with regard to any such proceeding.

8.14 No Third Party Beneficiaries. Nothing in this License Agreement, express or
implied, is intended to or shall confer upon any person (other than the parties
hereto) any right, benefit or remedy of any nature whatsoever under or by reason
of this License Agreement.

8.15 Injunctive Relief. Notwithstanding anything to the contrary in this License
Agreement, each party as licensee acknowledges and agrees that its Exploitation
of the other party’s Technology or Confidential Information outside the scope of
the licenses granted hereunder or otherwise in violation of this License
Agreement may cause significant injury to the other party, the extent of which
may be difficult to ascertain and for which there may be no adequate remedy at
law, and, accordingly, such Exploitation is rebuttably presumed to cause
irreparable harm to the other party. Accordingly, each party as licensee agrees
that the other party as licensor, in addition to any other available remedies,
shall have the right to seek (and to use such presumption in seeking) an
immediate injunction and other equitable relief enjoining any such Exploitation
in violation of this License Agreement. Each party may seek such equitable
relief on an expedited basis even during the pendency of the Escalation
Procedure set forth in Section 7.3 if such party reasonably believes that
irreparable harm will result from a delay.

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this License Agreement by their duly
authorized representatives have executed this License Agreement as of the date
first above written.

 

YAHOO! INC.     MICROSOFT CORPORATION By:  

/s/ Carol Bartz

    By:  

/s/ Qi Lu

 

Signature

     

Signature

Name:  

Carol Bartz

    Name:  

Qi Lu

 

Print or Type

     

Print or Type

Title:  

CEO

    Title:  

President, Online Services Division

To the extent that Yahoo! SARL, a company registered in Switzerland (“SARL”) and
a Subsidiary of Yahoo! Inc., holds any rights with respect to the Yahoo! Patents
or Yahoo! Technology (or any intellectual property therein), SARL hereby
consents to Yahoo!’s grant of the licenses granted to Microsoft under this
License Agreement with respect to such Yahoo! Patents, Yahoo! Technology and/or
intellectual property. YAHOO! SARL   By:  

/s/ Richard J. Riley

       

Signature

      Name:  

Richard J. Riley

       

Print or Type

      Title:  

SVP, Europe

     

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

 



--------------------------------------------------------------------------------

Exhibit A

Yahoo! Technology

The following is a list of technology that Yahoo! has identified as used by
Yahoo! solely and exclusively for Algorithmic Search Services and Paid Search
Services for Personal Computers, and not utilized by Yahoo! in any other parts
of Yahoo!’s business, as of the Effective Date1:

[*]

 

1 The parties agree to supplement this list of Yahoo! Technology if within six
(6) months after the Effective Date the parties discover additional Specified
Technology that was used by Yahoo! solely and exclusively for Algorithmic Search
Services and Paid Search Services for Personal Computers, and not utilized by
Yahoo! in any other parts of Yahoo!’s business, as of the Effective Date.

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

Exhibit A - 1



--------------------------------------------------------------------------------

Exhibit B

Subfields for Optional Patent License

[*]

 

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to omitted portions.

Exhibit B - 1